Citation Nr: 9914313	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-00 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for burn scar, left 
arm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel






INTRODUCTION

The veteran had active service from November 1968 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a hearing 
loss, left ear was developed for appellate consideration.  
However, in a statement dated in May 1998, the veteran 
withdrew his appeal as to this issue.  As such the Board will 
not address this issue.  38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  The claim for service connection for hepatitis is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The claim for service conection for a burn scar, left 
arm, is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hepatitis or residuals thereof is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement for service connection for burn 
scar, left arm is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service department records show that the veteran served in 
Vietnam from August 1969 to June 1971.  The veteran's DD Form 
214 shows that he received the Army Commendation Medal which 
indicates combat exposure.

The veteran's service medical records are negative for 
complaints or findings referable to hepatitis or a burn scar, 
left arm.  Service medical records show that in July 1970, 
the veteran sustained a laceration under his left wrist.  It 
is noted that the wound was superficial.  In a dental service 
questionnaire dated in June 1971, the veteran answered 
affirmatively to hospitalization within the past five years 
for hepatitis.  The veteran's separation examination in July 
1971 was also negative as to any complaint or finding with 
respect to the disabilities for which service connection is 
sought.

The record contains a negative response dated in October 1971 
for hospitalization records at 377th Air Force Hospital, 
Saigon dated from April to May 1971.

The veteran filed the current claim for service connection in 
January 1996.  The veteran has not responded to a VA letter 
dated in April 1996 requesting current and historical medical 
evidence showing the claimed disabilities.  There are no 
post-service treatment records for the claimed disabilities.

In his VA Form 9 dated in December 1997, the veteran asserts 
that his service medical records are incomplete in that they 
do not show his hospitalization for 30 days due to hepatitis.  

In March 1998, the RO received a negative response from the 
National Personnel Records Center, (NPRC) regarding service 
medical records not previously sent.  


Criteria

The threshold question that must be resolved with regard to 
the veteran's claims of service connection is whether the 
veteran has presented evidence that the claims are well 
grounded. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim, meaning it appears to be meritorious.  Murphy, 1 Vet. 
App. at 81.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. at 92-93.  According 
to the applicable laws and regulations, service connection 
requires evidence that the disease or disorder was incurred 
in or aggravated by service or that the disorders are 
otherwise attributable to service. See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(d) (1998).  Service connection 
may also be granted for disease which is diagnosed after 
discharge from military service, when all of the evidence 
establishes that such disease was incurred in service.  
Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 C.F.R. § 
3.303(d) (1998).

The United States Court of Appeals for the Federal Circuit 
has held that: A well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

The claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.

In the case of any veteran who engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence, 
provided such evidence is consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in service. 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (1998).  However, competent evidence of a 
current disability and of a nexus between current disability 
and events in service would still be required.  Turpen v. 
Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board has considered the veteran's contention that 
medical records are incomplete; however, subsequent service 
medical records are complete and they, as well as the 
separation examination, fail to show the presence of any of 
the claimed disabilities during service.  The Board's 
decision turns on the lack of evidence of current disability 
and of a nexus to service, not on what happened in service.


Hepatitis

The veteran contends that he has current residuals of 
hepatitis which was contracted and treated during service.  
However, he has presented no competent medical evidence 
supporting such a contention.  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu, 2 Vet. App. at 494.

The evidence is negative for findings or treatment for 
hepatitis during the veteran's period of active service.  
Nonetheless, the veteran's lay testimony is consistent with 
circumstances of his service.  However, there is no competent 
medical evidence that establishes any current hepatitis or 
residual thereof or a nexus of a current disability and 
service.  In order for the claim for service connection to be 
well grounded, there must be competent evidence that the 
veteran currently has the claimed disability.  Gilpin v. West 
155 F.3d. 1353 (Fed. Cir. 1998); See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

In summary, the competent medical evidence of record does not 
show that a current diagnosis of hepatitis exists, or 
residuals thereof.  In the absence of proof of a present 
disability, there can be no valid claim.  Accordingly the 
claim is denied.


Burn Scar, Left Arm

The veteran contends that he sustained a burn scar, left arm 
secondary to white phosphorus during his Vietnam tour of 
duty.

While the Board has considered the veteran's contention with 
respect to the burn scar, left arm, it is insufficient to 
establish the presence of a chronic condition during service 
or a medical nexus between any current disability and the 
veteran's period of service which ended so many years 
previously.  The Board notes again that the veteran has not 
presented any competent evidence of a current disability.  
For the veteran's claim of service connection to be deemed 
plausible, there must be competent medical evidence in the 
record which demonstrates that he currently has the 
disability for which service connection is claimed.  See 
Gilpin v. West 155 F.3d. 1353.  The veteran has offered no 
competent (medical) evidence to support his claim and as a 
layman, he is not competent to render a medical opinion as to 
a causal relationship.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Accordingly, because the present record does not reflect that 
the appellant has a currently manifested disability, or a 
nexus between a current disability and service, his claim of 
service connection for a burn scar, left arm is not well 
grounded and denied.

It is recognized that although when a claim is not well 
grounded, VA does not have a statutory duty to assist a 
veteran in developing facts pertinent to his claim, VA may 
still be obligated to advise a veteran of the evidence needed 
to complete the application.  This obligation, however, 
depends upon the particular facts of the case and the extent 
to which the Secretary of VA has advised the veteran of the 
evidence necessary to be submitted with a VA benefits claim. 
Robinette v. Brown, 8 Vet. App. 69 (1995); Epps v. Brown, 9 
Vet. App. 341, 344 (1996) [there is a VA duty to further 
assist in the development of the evidence only when the 
veteran has reported the existence of evidence which could 
serve to render a claim well grounded].

In this case, the veteran has been informed of what evidence 
is required to establish a well-grounded claim.  During the 
pendency of the appeal, particularly in the August 1997 
statement of the case, the veteran was informed of the 
evidence necessary to complete his case.  Robinette v. Brown, 
8 Vet. App. 69 (1995).

Of crucial importance is that the veteran has not submitted 
or indicated records that would serve to make well ground his 
claims.  As such, additional development in this regard is 
not warranted.

As the veteran's claims for service connection for hepatitis 
and a burn scar of the left arm are not well grounded, the 
doctrine of reasonable doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hepatitis, the appeal 
is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for burn scar, left arm, 
the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

